NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KABITA CHOUDHURI,                               No. 17-15192

                Plaintiff-Appellant,            D.C. No. 3:15-cv-03608-VC

 v.
                                                MEMORANDUM*
WELLS FARGO BANK, N.A.; TREENA
BERLINSKY,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                   Vince G. Chhabria, District Judge, Presiding

                             Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Kabita Choudhuri appeals pro se from the district court’s order denying her

motion for a preliminary injunction in her action concerning a mortgage loan. We

have jurisdiction under 28 U.S.C. § 1292(a). We review for an abuse of discretion.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Am. Hotel & Lodging Ass’n v. City of Los Angeles, 834 F.3d 958, 962 (9th Cir.

2016). We affirm.

       The district court did not abuse its discretion by denying as moot

Choudhuri’s motion for a preliminary injunction because Choudhuri failed to

establish a likelihood of irreparable harm in light of Wells Fargo’s agreement to

maintain the status quo pending the outcome of this case. See Winter v. Nat. Res.

Def. Council, 555 U.S. 7, 20 (2008) (“A plaintiff seeking a preliminary injunction

must establish . . . that he is likely to suffer irreparable harm in the absence of

preliminary relief . . . .”).

       The district court did not abuse its discretion by denying Choudhuri’s

motion for reconsideration because Choudhuri failed to demonstrate any basis for

reconsideration. Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d
1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and grounds for

reconsideration).

       Contrary to Choudhuri’s contention, the district court was not required to

hold a hearing and allow oral argument prior to ruling on the preliminary

injunction motion. See N.D. Cal. Civ. L.R. 7-1(b) (“In the Judge’s discretion . . . a

motion may be determined without oral argument or by telephone conference

call.”).

       We reject as unsupported by the record Choudhuri’s contention that the


                                           2                                      17-15192
district court failed to provide adequate notice that the preliminary injunction

motion would be considered at the January 17, 2017 case management conference.

      AFFIRMED.




                                          3                                    17-15192